COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:           Robert B. Walker v. Carolyn Taub and Lori Hood
Appellate case number:         01-20-00580-CV
Trial court case number:       2016-20807
Trial court:                   295th District Court of Harris County

        Appellant, Robert B. Walker, acting pro se, has filed a notice of appeal of the trial court’s
final judgment signed on June 16, 2020. On October 14, 2020, appellant filed in this Court a
“Statement of Inability to Afford Payment of Court Costs or an Appeal Bond,” a “Motion for
Waiver of Payment of Court Costs or an Appeal Bond,” and a “Motion for Extension of Appeal
and Status of Inability to Afford Payment of Court Costs or an Appeal Bond.” Appellant states
that he is indigent and requests that we recognize that he may proceed with this appeal without
payment of costs or fees.
        A clerk’s record and reporter’s record have already been filed in this appeal. The Clerk
of this Court is directed to make an entry in this Court’s records that appellant is allowed
to proceed on appeal without payment of costs or fees. See TEX. R. APP. P. 20.1.; see also
TEX. R. CIV. P. 145(a).
       Because we have determined that appellant may proceed on appeal without payment of
costs or fees, appellant’s “Motion for Extension of Appeal and Status of Inability to Afford
Payment of Court Costs or an Appeal Bond” is dismissed as moot.
       Appellant’s brief remains due January 11, 2021. See TEX. R. APP. P. 38.6.
       It is so ORDERED.


Judge’s signature: __/s/ Julie Countiss_____________________________________
                     Acting individually       Acting for the Court

Date: __December 22, 2020____